Case 2:21-cv-02324-GW-JC Document 142 Filed 07/21/21 Page 1 of 2 Page ID #:897




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11                          UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
       SANDERLING MANAGEMENT                 Case No. CV 21-2324-GW-JCx
  13 LTD.,
                                             JUDGMENT
  14                     Plaintiff,
                v.
  15
       SNAP INC.,
  16                                         Judge: Hon. George Wu
                         Defendants.         Magistrate Judge: Jacqueline Choojian
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                   Case No. 2:21-cv-02324
       SMRH:4830-2862-2066.1
Case 2:21-cv-02324-GW-JC Document 142 Filed 07/21/21 Page 2 of 2 Page ID #:898




   1            Final judgment is entered in favor of Defendant Snap Inc. and against Plaintiff
   2 Sanderling Management Ltd. on Plaintiff’s claims for infringement of U.S. Patent Nos.
   3 9,355,412, 9,639,866, and 10,108,986, which claims are dismissed with prejudice.
   4 Plaintiff shall take nothing by its complaint.
   5
   6 Dated: July 21, 2021
   7                                             HON. GEORGE H. WU
                                                 UNITED STATES DISTRICT JUDGE
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                      -2-                         Case No. 2:21-cv-02324
       SMRH:4830-2862-2066.1
